IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 DAVID GEORGE LUSICK,                        : No. 305 EAL 2018
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
 LYNNE ABRAHAM, ELIZABETH VARKI              :
 JOBES, JOHN HUNTER BENNETT,                 :
 THOMAS DOLGENOS, ROBERT M.                  :
 FALIN, RONALD EISENBERG, ARNOLD             :
 GORDON, LYNNE HERBERT                       :
 O'CONNOR, KAREN BRANCHEAU,                  :
 HUGH J. BURNS, BRAD BENDER,                 :
 ANDREW KLEIN,                               :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2019, the Leave for Permission to File Request

for Lower Court to Send Certified Docket Entries to Court and Petitioner and Transcripts

from March 2017 Hearing before Judge Roxanne Covington and Petition for Allowance

of Appeal are DENIED.